
	
		II
		110th CONGRESS
		1st Session
		S. 2267
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2007
			Ms. Klobuchar (for
			 herself and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  income tax credit for eldercare expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Americans Giving care to Elders (AGE)
			 Act of 2007.
		2.Credit for eldercare
			 expenses
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
				
					25E.Expenses for
				eldercare
						(a)Allowance of
				credit
							(1)In
				generalIn the case of an individual for which there are 1 or
				more qualifying individuals (as defined in subsection (b)(1)) with respect to
				such individual, there shall be allowed as a credit against the tax imposed by
				this chapter for the taxable year an amount equal to the applicable percentage
				of the eldercare expenses (as defined in subsection (b)(2)) paid by such
				individual during the taxable year.
							(2)Applicable
				percentage definedFor purposes of paragraph (1), the term
				applicable percentage means 20 percent reduced (but not below
				zero) by 1 percentage point for each $4,000 (or fraction thereof) by which the
				taxpayer's adjusted gross income for the taxable year exceeds $120,000.
							(b)Definitions of
				qualifying individual and eldercare expensesFor purposes of this
				section—
							(1)Qualifying
				individualThe term qualifying individual means the
				father or mother of the taxpayer or an ancestor of such father or mother, who
				requires assistance with activities of daily living.
							(2)Eldercare
				expenses
								(A)In
				generalThe term eldercare expenses means amounts
				paid for expenses for the care of a qualifying individual.
								(B)Care
				centersEldercare expenses described in subparagraph (A) which
				are incurred for services provided outside the taxpayer's household by a care
				center (as defined in subparagraph (C)) shall be taken into account only if
				such center complies with all applicable laws and regulations of a State or
				unit of local government.
								(C)Care center
				definedFor purposes of this paragraph, the term care
				center means any facility which—
									(i)provides care for
				more than six individuals, and
									(ii)receives a fee,
				payment, or grant for providing services for any of the individuals (regardless
				of whether such facility is operated for profit).
									(c)Dollar limit on
				amount creditable
							(1)In
				generalThe amount of the eldercare expenses incurred during any
				taxable year which may be taken into account under subsection (a) shall not
				exceed $6,000.
							(2)Coordination
				with dependent care assistance exclusionThe dollar amount in
				paragraph (1) shall be reduced by the aggregate amount excluded from gross
				income under section 129 for the taxable year.
							(d)Special
				rulesFor purposes of this section—
							(1)Payments to
				related individualsNo credit shall be allowed under subsection
				(a) for any amount paid to an individual—
								(A)with respect to
				whom, for the taxable year, a deduction under section 151(c) (relating to
				deduction for personal exemptions for dependents) is allowable either to the
				taxpayer or his spouse, or
								(B)who is a child of
				the taxpayer (within the meaning of section 152(f)(1)) who has not attained the
				age of 19 at the close of the taxable year.
								For
				purposes of this paragraph, the term taxable year means the
				taxable year of the taxpayer in which the service is performed.(2)Identifying
				information required with respect to service providerNo credit
				shall be allowed under subsection (a) for any amount paid to any person
				unless—
								(A)the name,
				address, and taxpayer identification number of such person are included on the
				return claiming the credit, or
								(B)if such person is
				an organization described in section 501(c)(3) and exempt from tax under
				section 501(a), the name and address of such person are included on the return
				claiming the credit.
								In the
				case of a failure to provide the information required under the preceding
				sentence, the preceding sentence shall not apply if it is shown that the
				taxpayer exercised due diligence in attempting to provide the information so
				required.(3)Identifying
				information required with respect to qualifying individualsNo
				credit shall be allowed under subsection (a) with respect to any qualifying
				individual unless the taxpayer identification number of such individual is
				included on the return claiming the credit.
							(4)Married couples
				must file joint returnRules similar to the rules of paragraphs
				(2) and (3) of section 21(e) shall apply.
							(e)Denial of
				double benefitNo credit shall be allowed under subsection (a)
				for any amount with respect to which a credit is allowed under section
				21.
						(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 25D the following new item:
				
					Sec. 25E. Expenses for
				eldercare..
				
			(c)Conforming
			 amendments
				(1)Section 213(e) of
			 the Internal Revenue Code of 1986 (relating to exclusion of amounts allowed for
			 care of certain dependents) is amended—
					(A)by inserting
			 or section 25E after section 21, and
					(B)by inserting
			 and
			 elders after certain dependents in the heading.
					(2)Section
			 6213(g)(2) of such Code (relating to mathematical or clerical error) is
			 amended—
					(A)by inserting
			 , section 25E (relating to expenses for care of elders), after
			 (relating to expenses for household and dependent care services
			 necessary for gainful employment) in subparagraph (H), and
					(B)by inserting
			 25E, after 24, in subparagraph (L).
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Extension and
			 increase in funding for the National Family Caregiver Support
			 ProgramSection 303(e)(2) of
			 the Older Americans Act of 1965 (42 U.S.C. 3023(e)(2)), as amended by the Older
			 Americans Act Amendments of 2006, is further amended by striking
			 $166,500,000 for fiscal year 2008 and all that follows through
			 for fiscal year 2011 and inserting $250,000,000 for each
			 of fiscal years 2008, 2009, 2010, and 2011..
		4.National
			 Resource Center on Family Caregiving
			(a)In
			 generalPart A of title IV of the Older Americans Act of 1965 (42
			 U.S.C. 3032 et seq.) is amended by adding at the end the following:
				
					423.National
				resource center on family caregiving
						(a)DefinitionsIn
				this section:
							(1)Public or
				private nonprofit entityThe term public or private
				nonprofit entity means—
								(A)a State, a
				political subdivision of a State, or an agency or instrumentality of such a
				State or political subdivision; or
								(B)a nonprofit
				entity that is described in section 501(c)(3) of the Internal Revenue Code of
				1986 and exempt from taxation under section 501(a) of such Code.
								(2)StateThe
				term State means 1 of the 50 States.
							(b)EstablishmentThe
				Secretary of Health and Human Services shall award a grant to or enter into a
				cooperative agreement with a public or private nonprofit entity to establish a
				National Resource Center on Family Caregiving (referred to in this section as
				the Center).
						(c)Purposes of
				National Resource CenterThe Center shall—
							(1)identify,
				develop, and disseminate information on best practices for and evidence-based
				models of family caregiver support programs;
							(2)provide timely
				information on policy and program updates relating to family caregivers;
							(3)partner with
				related organizations to disseminate practical strategies and tools to support
				families in their caregiving roles;
							(4)convene
				educational programs and web-based seminars on family caregiver issues and
				program development; and
							(5)provide a
				comprehensive Internet website with a national searchable database on family
				caregiver programs and resources in the States.
							(d)AuthorizationThere
				is authorized to be appropriated to carry out this section $12,000,000 for the
				period of fiscal years 2008 through
				2011.
						.
			(b)Technical
			 amendments
				(1)Section 431(a) of
			 such Act (42 U.S.C. 3033(a)) is amended by striking or contract
			 the first place it appears and inserting or contract (including a
			 cooperative agreement).
				(2)Section 432(a) of
			 such Act (42 U.S.C. 3033a(a)) is amended by striking and
			 contracts and inserting and contracts (including cooperative
			 agreements).
				
